Citation Nr: 9911224	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-19708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear fungus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to January 
1956.

By a rating decision of May 1995, the Regional Office denied 
entitlement to service connection for an ear fungus and 
hearing loss.  The veteran voiced his disagreement with that 
decision, but subsequently failed to perfect his appeal.  
That decision, therefore, became final. 

Since the time of the May 1995 decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The Regional Office found that such evidence was 
neither new nor material, and the current appeal ensued.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1998, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  In a decision of May 1995, the Regional Office denied 
entitlement to service connection for hearing loss and an ear 
fungus.  

2.  Additional evidence submitted since the time of the May 
1995 Regional Office decision bears directly and 
substantially upon the issues of entitlement to service 
connection for hearing loss and an ear fungus, is neither 
cumulative nor redundant, and, when taken in conjunction with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claims.

3.  The veteran's ear fungus had its origin during his period 
of active military service.

4.  The veteran's hearing loss has increased in severity as a 
result of now service connected ear fungus.


CONCLUSIONS OF LAW

1.  Evidence received since the Regional Office denied 
entitlement to service connection for hearing loss and an ear 
fungus in May 1995 is new and material.  38 U.S.C.A. § 5108 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  The decision of the Regional Office in May 1995 denying 
the veteran's claims for service connection for hearing loss 
and an ear fungus is final; however, new and material 
evidence has been submitted sufficient to reopen the 
veteran's previously denied claims.  38 U.S.C.A. § 1110, 
1131, 7105 (West 1991 and Supp. 1998).

3.  A chronic ear fungus was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 1998).

4.  The veteran's hearing loss has been aggravated by his 
service-connected ear fungus.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991 and 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the 
Regional Office, that decision, absent disagreement and 
perfection of an appeal within a period of one year, is 
final.  In order to later reopen the claim, new and material 
evidence must be presented.  38 U.S.C.A. § 5108, 7105 (West 
1991 and Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon a specific matter under consideration, which is neither 
cumulative or redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

In the present case, at the time of the prior Regional Office 
decision in May 1995, it was determined that there was no 
record of hearing loss during the veteran's active service, 
and that his separation examination "reported hearing as 
normal bilaterally."  That same rating decision noted that, 
while in December "1958," the veteran complained of "ear 
trouble" in childhood and current left ear pain, 
approximately two days later, he was "improved," and no 
permanent disability of either ear was diagnosed or found on 
separation examination.  Based on such evidence, the Regional 
Office concluded that the veteran's hearing loss and ear 
fungus were neither incurred in nor aggravated by his period 
of active military service.  That decision has now become 
final.  

Evidence submitted since the time of the Regional Office's 
May 1995 decision, consisting of a statement and treatment 
records of the veteran's private physicians, as well as 
Department of Veterans Affairs (VA) otologic and audiometric 
examinations, is both new and material as those terms have 
come to be defined.  More specifically, in correspondence of 
June 1998, the veteran's private physician wrote that he had 
"seen and examined" the veteran for chronic recurring 
external otitis" which was "fungal in nature" and which, 
by the veteran's "report, admission, and documentation," 
had been "present and treated since 1953."  In that same 
report, the veteran's physician commented that he had "no 
reason to doubt" that the veteran's problems were caused 
"by the situation that arose in Guam in 1953." In the 
opinion of his physician, the veteran's hearing loss had been 
"contributed to and worsened by" his inability (due to 
fungal external otitis) "to have his ears treated in a clean 
manner."  Further noted was that the veteran's "chronic 
illness" persisted and was "made worse by his fungal 
disease."

On VA audiometric examination in October 1998, the veteran 
stated that, while in 
Guam, he had a "bilateral ear fungus," and had his ears 
"scraped," which resulted in his ears "filling with 
blood."  According to the veteran, since that time, he had 
experienced difficulty with his ears such that, were he to 
get even a little moisture in them, they would become 
inflamed.  The veteran additionally gave a history of 
military noise exposure resulting from " 5-inch 38's."  
According to the veteran, while in service, he'd fired this 
particular weapon "hundreds of times" over an 18-month 
period with no hearing protection.  Audiometric examination 
revealed a mild to profound hearing loss in the veteran's 
right ear, and a mild to severe hearing loss in the left ear.

On VA otologic examination approximately two weeks later, the 
veteran's auditory canals were described as irregularly 
shaped and "noninflamed."  There was very mild desquamation 
and maceration of the skin of the canals, but no significant 
swelling or evidence of inflammation or infection.  The 
veteran's tympanic membranes were clouded, but normally 
positioned and mobile, with no evidence of effusion.  There 
was a bony exostosis in the anteroinferior auditory canal 
adjacent to the tympanic membrane on the right.  At the time 
of examination, the veteran's mastoid bones were nontender.

In the opinion of the otologic examiner, the veteran's 
hearing loss was most consistent with age-related 
presbycusis, though a component of noise exposure might be 
present.  In point of fact, the veteran did describe 
significant unprotected noise exposure in the military.  
While no active canal infection was currently present, in the 
opinion of the examiner, the veteran might be "predisposed" 
to such pathology.  

Based on the aforementioned, and, in particular, the opinion 
of the veteran's private physician(s), it is clear that the 
veteran's current ear fungus/recurrent external otitis as 
likely as not had its origin during his period of active 
military service.  In addition, the opinions provided are 
fully consistent with the findings reported in December 1953.   
Accordingly, a grant of service connection for that 
disability is in order.  Similarly clear is that the 
veteran's hearing loss has at a minimum been "aggravated" 
by that ear fungus/external otitis.  Where there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of a service-connected 
condition, a veteran must be compensated for the degree of 
disability which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Consequently, a grant of service connection 
for bilateral defective hearing is likewise in order.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before a member of the Board in August 1997.  Such 
testimony, in the opinion of the Board, is both credible and 
probative when taken in conjunction with the entire objective 
medical evidence presently on file, and provides a persuasive 
basis for a grant of the benefits sought.  


ORDER

Service connection for an ear fungus/external otitis is 
granted.

Service connection for bilateral defective hearing is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

